Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 03 May 2022 has been entered. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 03 May 2022 has been considered by the Examiner.

Status of Claims 
4. 	Claims 1-21 and 48-52 are pending, of which claims 22-47 have been canceled; and claims 1-21 and 48-52 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 11 December 2021, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-21 and 48-52. 

Examiner’s Amendment 
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blair D. Walker on 11 March 2022.
The application has been amended as follows: 
-	In the claims, please cancel the claim listed below as indicated. 
	4. (canceled)
-	In the claims, please amend the claims listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	1. 	A system for controlling blood pressure, comprising: 
a wearable interface having an internal contact surface, the wearable interface configured to at least partially encircle a first portion of a first limb of a subject;
 a sensor carried by the wearable interface and configured to be in proximity of the first portion of the first limb of the subject and to output a signal for determining at least a change in blood pressure of the subject at the first limb; 
 an energy applicator carried by the wearable interface and configured to apply therapeutic energy of two or more types to a deep nerve within the first limb of the subject; and
wherein the therapeutic energy of two or more types comprises vibrational energy and electrical stimulation energy.
	5.	The system of claim 1, wherein the vibrational energy is provided by one or more piezoelectric elements of the energy applicator.
	6. 	The system of claim 1, wherein the electrical stimulation energy is provided by one or more electrodes of the energy applicator.
	14. 	The system of claim 13, 

Allowable Subject Matter
7. 	Claims 1-3, 5-21, and 48-52 are allowed.
8. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a system comprising a wearable interface, a sensor, and an energy applicator similar to those recited in the pending claims. Specifically, the prior art of record does not explicitly disclose applying vibrational energy and electrical stimulation energy to a deep nerve to control blood pressure. The following description demonstrates how the prior art of record fails to suggest the limitation above. 
	Gruzdowich et al. (US 6,178,352 B1) teaches a system for controlling blood pressure ([abstract]), comprising: 
a wearable interface having an internal contact surface, the wearable interface configured to at least partially encircle a first portion of a first limb of a subject (stimulation device 1 is secured around the wrist 3 via the strap 2 [column 2 lines 12-40, FIG. 1]); 
a sensor carried by the wearable interface and configured to be in proximity of the first portion of the first limb of the subject and to output a signal for determining at least a change in blood pressure of the subject at the first limb (electrodes 6 for measuring blood pressure [column 2 lines 12-40, FIG. 1]); 
an energy applicator carried by the wearable interface and configured to apply therapeutic energy to a deep nerve within the first limb of the subject (electrical stimulation is applied to a median nerve to moderate blood pressure [column 2 lines 41-55]); and
wherein the therapeutic energy comprises electrical stimulation energy (electrical stimulation [column 2 lines 41-55]).  
Gruzdowich does not explicitly wherein the wearable interface is configured to apply a combination of electrical stimulation energy and vibrational energy to the deep nerve to control blood pressure. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest this specific claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792